Order entered October 7, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00339-CR
                             No. 05-20-00347-CR
                             No. 05-20-00348-CR

                      TERRY DICKERSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause No. F18-52315-V, F18-52318-V & F20-00007-V

                                   ORDER

      Before the Court is appellant’s October 5, 2020 fourth motion for extension

of time to file his brief. We GRANT the motion and ORDER the brief filed on or

before November 5, 2020. Appellant is cautioned that further extensions are

disfavored.


                                            /s/   LANA MYERS
                                                  JUSTICE